03/29/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0057
                   Supreme Court Cause No. DA 22-0057



THOMAS PENNELL and MINDY
PENNELL,

                  Appellants,

v.                                               ORDER GRANTING EXTENSION
                                                   TO FILE OPENING BRIEF
NATIONSTAR MORTGAGE, LLC d/b/a
MR. COOPER; FIRST AMERICAN TITLE
COMPANY OF MONTANA, INC.;
DANIEL INMAN; and JOHN DOES 1-10,

                   Appellee.


       Upon Appellants’ Unopposed Motion for Extension of Time to File Opening

Brief, and with good cause appearing therefor,

       IT IS HEREBY ORDERED that Appellants shall have up to and including

May 9, 2022, by which they may file their Opening Brief.

     ELECTRONICALLY SIGNED AND DATED AS INDICATED BELOW




                                                                 Electronically signed by:
Order Granting Extension to File Opening Brief                      Bowen Greenwood 1
                                                                Clerk of the Supreme Court
                                                                      March 29 2022